EXHIBIT 10.58

EXCLUSIVE CALL OPTION AGREEMENT

This Exclusive Call Option Agreement (this “Agreement”) is entered into on March
26, 2015 by and among the following parties:

 

 

1.

Yan Hua Internet Technology (Shanghai) Co., Ltd., a wholly foreign-owned
enterprise duly established and existing under the laws of the People’s Republic
of China (the “PRC”), with its registered address at Suite 605, 6th Floor, #1
Lane 2145 Jinshajiang Road, Putuo District, Shanghai (“Party A”);

 

 

2.

Mr. Xiaofeng Peng, a citizen of the PRC

 

 

3.

Mr. Min Xiahou, a citizen of the PRC

 

 

4.

Ms. Amy Jing Liu, a citizen of the PRC

 

(Mr. Xiaofeng Peng, Mr. Min Xiahou and Ms. Amy Jing Liu hereinafter shall be
collectively referred to as “Party B”);

 

 

5.

Solar Energy E-Commerce (Shanghai) Limited, a limited liability company duly
established and existing under the laws of the PRC, with its registered address
at Suite 078, 3rd Floor, 1219 Zhen Guang Road, Putuo District, Shanghai. (“Party
C”)

 

In this Agreement, each of Party A, Party B and Party C shall hereinafter be
individually referred to as a “Party”, and collectively referred to as the
“Parties”.

 

WHEREAS:

 

 

1.

Party B owns aggregately 100% equity interest in Party C.

 

 

2.

To the extent permitted by the PRC laws, Party B and Party C intend to grant
Party A and/or one or more persons designated by Party A, and Party A intends to
accept, the exclusive rights to purchase at any time all or partial equity
interests or assets of Party C.

 

NOW THEREFORE, upon mutual discussion and negotiation, the Parties agree as
follows:

 

1.

SALE AND PURCHASE OF EQUITY INTERESTS AND ASSETS

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.1

Granting Right

 

Party B hereby irrevocably grants Party A an irrevocable and exclusive right to
purchase, or designate one or more persons (the “Designee(s)”, who shall be (a)
direct or indirect shareholders of Party A and direct or indirect subsidiaries
of such aforesaid shareholders; or (b) directors, who are PRC citizens, of Party
A, Party A’s direct or indirect shareholders and their direct or indirect
subsidiaries), to purchase the equity interest in Party C then held by Party B
(the “Equity Interest”) at any time during the term of this Agreement in part or
in whole at Party A’s sole and absolute discretion to the extent permitted by
the PRC laws (including all laws, regulations, rules, notifications,
interpretations, and any other regulatory documents issued or enacted by
national or local legislative, administrative and judicial departments or
authorities before or after the execution of this Agreement, hereinafter
collectively referred to as the “PRC Laws”) and at the price described in
Article 1.3 herein (such right being the “Exclusive Equity Call Option”). Party
C hereby agrees on the grant by Party B of the Exclusive Equity Call Option to
Party A. The term “person” as used herein shall refer to any individual,
corporation, partnership, partner, enterprise, trust or non-corporate
organization.

 

Party C hereby irrevocably grants Party A or the Designee(s) an irrevocable and
exclusive right to purchase the asset of Party C (the “Asset”) at any time
during the term of this Agreement in part or in whole at Party A’s sole and
absolute discretion to the extent permitted by the PRC Laws and at the price
described in Article 1.3 herein (such right being the “Exclusive Asset Call
Option”, together with the Exclusive Equity Call Option, hereinafter
collectively referred to as the “Exclusive Call Option”).

 

The Exclusive Call Option is exclusively owned by Party A. Party B shall not
sell, offer to sell, transfer, gift, pledge or otherwise dispose of all or
partial Equity Interests, nor shall Party B authorize any other party to
purchase all or partial Equity Interests, unless a prior written consent of
Party A is obtained. Party C shall also not sell, offer to sell, transfer, gift,
pledge or otherwise dispose of, all or partial of Assets, nor shall Party C
authorize any other person to purchase all or partial of Assets.

 

 

1.2

Purchase Price

 

Where Party A exercises the Exclusive Call Option, the purchase price of the
Equity Interest shall be the lowest price permitted by the PRC Laws at the time
of equity transfer, and the purchase price of the Asset shall be the net book
value of the Asset, provided that, if the lowest price permitted by the PRC Laws
at the time of purchase is higher than such net book value, the lowest price
permitted by the PRC Laws shall be adopted.

 

 
2

--------------------------------------------------------------------------------

 

 

 

1.3

Exercise of Right

 

Party A shall exercise its Exclusive Call Option subject to the provisions of
the PRC Laws. Party A is entitled to exercise its Exclusive Call Option at any
time, in any manner and for as many times at Party A’s sole and absolute
discretion;

 

Party A shall issue a notice (“Equity Purchase Notice”, the content and form of
which are set out as Appendix I hereto) to Party B and Party C when Party A
determines to exercise the Exclusive Equity Call Option, specifying the portion
of Equity Interest to acquire from Party B;

 

Party A shall issue a written notice (“Asset Purchase Notice”, the content and
form of which are set out as Appendix II hereto, and together with the “Equity
Purchase Notice”, hereinafter shall be collectively referred to as the “Purchase
Notice”) to Party B and Party C when Party A determines to exercise the
Exclusive Asset Call Option, specifying the amount of Asset to acquire from
Party C;

 

 

1.4

Actions Related to the Exercise of Right

 

In case that Party A exercises its Exclusive Call Option, Party B and Party C
undertake to take following actions individually or jointly to procure the
equity/asset transfer to comply with, both in substance and in procedure, this
Agreement and the applicable laws:

 

 

(1)

Party B and Party C shall prepare and execute all necessary documents in
connection with the transfer of the Equity Interest/Asset, including but not
limited to the equity/asset transfer agreement, and shall transfer the Equity
Interest/Asset to Party A or the Designee(s) in whole on a lump-sum basis, in
accordance with the terms set out in this Agreement and the Purchase Notice
within twenty business days after the delivery of Purchase Notice to Party B and
Party C;

 

 

(2)

Party B shall cause Party C to immediately convene a shareholders’ meeting at
which resolutions shall be adopted approving the transfer of equity/asset from
Party B or Party C to Party A and/or the Designee(s);

 

 

(3)

If necessarily required, Party B and Party C shall execute an equity transfer
agreement for the transfer of the Equity Interest (the “Equity Transfer
Agreement”, the content and form of which are set out as Appendix III hereto) or
execute any agreement as otherwise provided in the PRC Laws. Unless otherwise
agreed by the Parties based on the actual situations, the closing of the Equity
Interest shall be made no later than ninety days after the delivery of the
Equity Purchase Notice to Party B and Party C, subject to the date when the
change registration with the relevant administration of industry and commerce is
completed.

 

 
3

--------------------------------------------------------------------------------

 

 

 

(4)

On the date of this Agreement, Party B and Party C shall also execute one or
more counterparts of Power of Attorney (the content and form of which are set
out as Appendix IV hereto), authorizing any person designated by Party A, on
behalf of Party B and Party C, to execute and deliver the Equity/Asset Transfer
Agreement and any other documents required under this Agreement.

 

 

(5)

Party B and Party C shall take all necessary actions to obtain all necessary
government licenses and permits without delay and cause Party A and/or the
Designee(s) to become the registered owner(s) of the Equity Interest/Asset, free
from any security interests. For the purpose of this Article and this Agreement,
“security interests” shall include guarantees, mortgages, pledges, third party’s
rights or interests, any stock options, acquisition right, right of first
refusal, right to offset, ownership retention or other security arrangements,
but shall exclude any security interest created under the Equity Pledge
Agreement as defined below.

 

 

(6)

Party B and Party C shall take all necessary actions to protect the transfer of
Equity Interest/Asset from any interference, whether in substance or in
procedure. Unless otherwise specified in this Agreement, Party B and Party C
shall not set any condition to interfere or restrict the transfer of the Equity
Interest/Asset.

 

 

1.5

The Parties hereby agree that Party B and/or Party C shall refund the full
amount of the purchase price received upon each exercise of Exclusive Call
Option to Party A or the Designee(s) (if any) without compensation.

 

2.

CONVENANTS

 

 

2.1

Covenants of Party B and Party C

 

Party B and Party C hereby irrevocably covenant as follows:

 

 

(1)

Without the prior written consent of Party A or the controlling shareholder of
Party A (the “Parent Company of Party A”), each of Party B and Party C shall not
in any manner supplement, change or amend the articles of association of Party
C, increase or decrease its registered capital, or otherwise change its
structure of registered capital;

 

 
4

--------------------------------------------------------------------------------

 

 

 

(2)

Each of Party B and Party C shall, in accordance with good financial and
business standards and practices, maintain the existence of Party C and
subsidiaries of Party C, operate its business and handle its affairs prudently
and effectively;

 

 

(3)

Without the prior written consent of Party A or the Parent Company of Party A,
each of Party B and Party C shall not, at any time following the date hereof,
sell, transfer, mortgage or dispose of in any manner any assets of Party C or
legal or beneficial interest in the business or revenues of Party C, or allow
any security interest created thereon;

 

 

(4)

Without the prior written consent of Party A or the Parent Company of Party A,
each of Party B and Party C shall not incur, inherit, guarantee or permit the
existence of any debt, except for (i) payables incurred in the ordinary course
of business other than through loans; (ii) debts that have been disclosed to
Party A and obtained written consent of Party A;

 

 

(5)

Each of Party B and Party C shall operate in the ordinary course of business to
maintain the asset value of Party C and refrain from any act/omission that may
affect Party C’s operating status and asset value;

 

 

(6)

Without the prior written consent of Party A or the Parent Company of Party A,
each of Party B and Party C shall not execute any material contract, except the
contracts executed in the ordinary course of business (for the purpose of this
paragraph, a contract with a value exceeding RMB 500,000 shall be deemed as a
material contract);

 

 

(7)

Without the prior written consent of Party A or the Parent Company of Party A,
each of Party B and Party C shall not provide any person with any loan or
facility;

 

 

(8)

Each of Party B and Party C shall provide Party A with information on Party C's
business operations and financial conditions upon Party A's request;

 

 

(9)

Party C shall procure and maintain insurance in respect of Party C's assets and
business from an insurance carrier acceptable to Party A, at an amount and type
of coverage consistent with the companies that operate similar businesses and
own similar properties or assets in the same area;

 

 
5

--------------------------------------------------------------------------------

 

 

 

(10)

Without the prior written consent of Party A or the Parent Company of Party A,
each of Party B and Party C shall not merge, consolidate with, acquire or invest
in any person;

 

 

(11)

Each of Party B and Party C shall immediately notify Party A of the occurrence
or possible occurrence of any litigation, arbitration or administrative
proceeding relating to Party C’s asset, business or revenue;

 

 

(12)

To maintain the ownership by Party C of all of its assets, each of Party B and
Party C shall execute all necessary or appropriate documents, take all necessary
or appropriate actions, file all necessary or appropriate complaints, and
conduct necessary or appropriate defenses against all claims; and

 

 

(13)

Without the prior written consent of Party A or the Parent Company of Party A,
each of Party B and Party C shall not in any manner distribute dividends,
distributive profit and/or any assets to their shareholders. In case that Party
B obtains any of the aforesaid interests, Party B shall notify Party A within
three business days and promptly transfer such interests to Party A without
compensation;

 

 

2.2

Covenants of Party B

 

Party B hereby irrevocably covenants as follows:

 

 

(1)

Without the prior written consent of Party A or the Parent Company of Party A,
Party B shall not sell, transfer, mortgage or otherwise dispose of any legal or
beneficial interest in the equity interest in Party C held by Party B, or allow
any other security interest created thereon at any time after the execution of
this Agreement, except for the pledge placed on the equity interests in Party C
held by Party B in accordance with Equity Interest Pledge Agreement (the “Equity
Interest Pledge Agreement”) executed on the same date of this Agreement;

 

 

(2)

Without the prior written consent of Party A or the Parent Company of Party A,
Party B shall not vote to support or approve or make any resolutions at the
shareholders’ meeting, to sell, transfer, mortgage or otherwise dispose of any
legal or beneficial interest in the equity interest in Party C held by Party B,
or allow any security interest created thereon, except for doing so for Party A
or the Designee(s);

 

 
6

--------------------------------------------------------------------------------

 

 

 

(3)

Without the prior written consent of Party A or the Parent Company of Party A,
Party B shall not vote to in favor of, or approve or make any resolutions at the
shareholders’ meeting on, any merger or consolidation of Party C with any
person, the acquisition of or investment in any person, the division of Party C
or the change in the registered capital or company form;

 

 

(4)

Party B shall procure the vote at the shareholders’ meeting of Party C to
approve the transfer of the Equity Interest as set forth in this Agreement;

 

 

(5)

To the extent necessary to maintain Party B's ownership in Party C, Party B
shall execute all necessary or appropriate documents, take all necessary or
appropriate actions, file all necessary or appropriate lawsuits, and conduct
necessary or appropriate defenses against all claims;

 

 

(6)

Party B shall appoint any designee of Party A as the director of Party C, upon
the request of Party A;

 

 

(7)

Party B shall immediately transfer the equity interest it owns in Party C to
Party A or the Designee(s) at any time without imposing conditions at the
request of Party A; and

 

 

(8)

Party B shall strictly abide by the provisions of this Agreement and other
contracts jointly or severally executed by Party A, Parent Company of Party A,
Party B and Party C, perform the obligations hereunder and thereunder, and
refrain from any act/omission that may affect the effectiveness and
enforceability thereof.

 

3.

REPRESENTATIONS AND WARRANTIES BY PARTY B AND PARTY C

 

Party B and Party C hereby represent and warrant to Party A, jointly and
severally, as of the date of this Agreement and each of the transfer dates,
that:

 

 

3.1

Each of Party B and Party C has the power and capacity to execute and deliver
this Agreement and any equity/asset transfer agreement to which it is a party
and is to be executed pursuant to this Agreement for each of the transfers of
the Equity Interest/Asset (each, an “Transfer Agreement”), and to perform its
obligations under this Agreement and any Transfer Agreement. This Agreement and
the Transfer Agreement to which it is a party shall constitute or will
constitute legal, valid and binding obligations on and shall be enforceable
against it in accordance with the provisions thereof;

 

 
7

--------------------------------------------------------------------------------

 

 

 

3.2

The execution, delivery, and performance by each of Party B and Party C of this
Agreement and/or relevant equity/assets transfer agreement shall not: (a)
conflict with, or constitute a violation of the provisions of, or upon receipt
of the relevant notice or with lapse of time constitute a violation of, the
following documents: (i) its business licenses, articles of association,
permits, governmental approvals approving its establishment, the agreements
concerning its establishment or any other constitutional documents, (ii) any
other applicable laws and regulations by which it is bound, (iii) any contracts,
agreements, leases or any other documents to which it is a party or by which it
or its asset is bound; (b) result in, or permit the right of any third party to
impose, any mortgage or other encumbrance on its asset, except for any pledge or
other encumbrance created on the equity interest in Party C in accordance with
the Equity Pledge Agreement; (c) result in the termination of or amendment to
any contracts, agreements, leases or any other documents to which it is a party
or by which it or its asset is bound, or result in the right of any other third
party to terminate or amend the terms of such documents; (d) result in the
suspension, revocation, or confiscation of, or damages to or expiration of any
governmental approvals, permits and registrations applicable to it；

 

 

3.3

Party C has a good and marketable title to all of its assets, and has not
created any security interest on the aforementioned assets;

 

 

3.4

Party C does not have any outstanding debts, except for (i) debts incurred in
the ordinary course of business; (ii) debts disclosed to Party A for which Party
A's written consent has been obtained; and (iii) the equity interest in Party C
that is legally held by Party B. Except for the pledges created on the equity
interest in Party C in accordance with the Equity Pledge Agreement, Party B has
not created any encumbrance on the equity interests of Party C;

 

 

3.5

Party C has complied with all applicable laws and regulations; and

 

 

3.6

There is no ongoing, pending or threatened litigation, arbitration or
administrative proceeding relating to the equity interests in Party C, the
assets of Party C, or Party C.

 

 

Party B undertakes to Party A that Party B has made all proper arrangements and
executed all necessary documents to ensure that person(s) such as its
successors, guardians, creditors, spouse or any other persons who may obtain the
equity interests and other associated rights in case of Party B’s death,
incapacity, bankruptcy, divorce or any other circumstance that may affect its
exercise of shareholders’ rights, will not affect or prevent the performance of
this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

The Parties undertake that Party A shall be entitled to exercise the Exclusive
Call Option entirely immediately when the PRC Laws permit Party A to directly
hold the equity interest in Party C and Party C may legally continue its
business.

 

4.

EFFECTIVE DATE AND TERM

 

This Agreement shall become effective upon the execution by the Parties.

 

This agreement shall remain effective until all equity interests held by Party B
in Party C or all of Party C’s assets have been transferred or assigned to Party
A and/or Designee(s) in accordance with this Agreement. Notwithstanding the
foregoing, Party A shall remain entitled to terminate this Agreement at any time
with a thirty-day prior notice in writing to Party B and Party C, and Party A
shall not be held liable for unilaterally terminating this Agreement.

 

 

5.

GOVERNING LAW AND DISPUTE RESOLUTION

 

 

5.1

The effectiveness, construction and performance of this Agreement and the
resolution of disputes hereunder shall be governed by the PRC Laws.

 

 

5.2

In the event of any dispute with respect to the construction and performance of
this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within thirty (30) days after either Party's request to the other Parties for
resolution of the dispute through negotiations, either Party may submit the
relevant dispute to the Shanghai Arbitration Commission for arbitration, in
accordance with its then effective arbitration rules. The arbitration shall be
conducted in Shanghai in Chinese language. The arbitration award shall be final
and binding on all Parties. This article shall survive the termination or
expiration of this Agreement.

 

 

5.3

During the period of arbitration, all Parties shall continue performing their
obligations under this Agreement other than the matter(s) in dispute.
Arbitrators shall be entitled to, based on actual situations, to grant
appropriate remedies to Party C, including but not limited to, restricting Party
B from operating business of Party C, restricting, prohibiting or requesting
transfer or dispose of the equity interests in or assets of Party C held by
Party B, or requesting liquidation of Party C to be conducted by Party B.

 

 

5.4

Upon the request by the disputing Party, competent courts with jurisdiction
shall have the power to grant interim relief, such as making a judgment or
verdict to detain or freeze the equity interests or assets of the breaching
Party. Either Party shall be entitled to file an application before a competent
court for enforcement of an arbitration award once the arbitration award becomes
effective. For the purpose of the foregoing, courts in Hong Kong and Cayman
Islands as well as the courts in the PRC shall be deemed as the competent courts
with jurisdiction.

 

 
9

--------------------------------------------------------------------------------

 

 

6.

TAXES AND FEES

 

Each Party shall pay any and all transfer and registration taxes, expenses and
fees incurred thereby or levied thereon in connection with the preparation and
execution of this Agreement and each of the Transfer Agreements, as well as the
consummation of the transactions contemplated under this Agreement and each of
the Transfer Agreements.

 

7.

NOTICE

 

Unless the addresses set forth below are modified by written notices, all
notices required to be given pursuant to this Agreement shall be delivered
personally or sent by facsimile transmission or registered mail to the address
of such Party set forth below. Notice send by registered mail shall be deemed
effectively given on the date of the signature on the receipt of the registered
mail. Notice given by personal delivery or facsimile transmission shall be
deemed effectively given on the date of delivery. The original copy of the
notice sent by facsimile transmission shall be sent by registered mail or
delivered personally to the address set forth below immediately after being sent
by facsimile transmission:

 

Party A: Yan Hua Internet Technology (Shanghai) Co., Ltd.

Address: Suite 605, 6th Floor, #1 Lane 2145 Jinshajiang Road, Putuo District,
Shanghai

Tel:

 

Party B:

Xiaofeng Peng

Address:     7F, Building B, Lane 2145 Jinshajiang Road, Putuo District,
Shanghai     

Phone: 86 21 80129001

 

Min Xiahou

Address: 7F, Building B, Lane 2145 Jinshajiang Road, Putuo District, Shanghai

Phone: 86 21 80129001

 

 
10

--------------------------------------------------------------------------------

 

 

Amy Jing Liu

Address:     7F, Building B, Lane 2145 Jinshajiang Road, Putuo District,
Shanghai     

Phone: 86 21 80129001

 

Party C:

Solar Energy E-Commerce (Shanghai) Limited

Address: Suite 078, 3rd Floor, 1219 Zhen Guang Road, Putuo District, Shanghai

Tel: 86 21 80129001

 

8.

CONFIDENTIALITY

 

 

8.1

Prior to the execution of this Agreement and during the term of this Agreement,
either Party (the “Disclosing Party”) may have disclosed or may from time to
time disclose its confidential information (including but not limited to,
business information, client information, financial materials, contracts, etc.)
to the other Party (the “Receiving Party”). The Receiving Party shall keep such
information confidential and shall not use it for purposes other than those
specified under this Agreement. The forgoing shall not extend to: (a)
information that can be proved by written records to have been known by the
Receiving Party prior to disclosure; (b) information that is or will be in the
public domain through no default of the Receiving Party of this Agreement; (c)
information that is obtained from a third party bearing no confidential
obligations; and (d) information that is required to be disclosed by either
Party pursuant to the laws, regulations or requirements of governing
authorities, or information that is disclosed to legal counsels or financial
advisors in the ordinary course of business.

 

 

8.2

The aforesaid obligation of confidentiality shall remain binding on all Parties
under this Agreement and shall survive the termination of this Agreement.

 

9.

FURTHER WARRANTIES

 

The Parties agree to promptly execute documents that are reasonably required for
or are conducive to the implementation of the provisions and purposes of this
Agreement and take further actions that are reasonably required for or are
conducive to the implementation of the provisions and purposes of this
Agreement.

 

10.

FORCE MAJEURE

 

 

10.1

In the event that the occurrence of a Force Majeure Event delays or prevents the
performance of this Agreement, the affected Party shall not be held liable for
any obligations under this Agreement only within the scope of such delay or
prevention. A “Force Majeure Event” refers to events that are beyond the
reasonable control of a Party and cannot be prevented with reasonable care,
including but not limited to, governmental act, natural force, fire, explosion,
geographic variation, storm, flood, earthquake, tide, lightening or war;
provided that, any shortage of credit, capital or finance shall not be regarded
as a Force Majeure Event. The affected Party who is claiming to be not liable to
its failure of fulfilling this Agreement by Force Majeure shall inform the other
Party, without delay, of the Force Majeure Event and the approaches of the
performance of this Agreement by the affected party.


     

 
11

--------------------------------------------------------------------------------

 

 

 

10.2

The Party affected by Force Majeure shall not be liable for any obligation to
the extent of the delayed or impeded performance of this Agreement, provided
that the affected Party has made all reasonable efforts to perform this
Agreement. Once the cause for such exemption of liability is corrected and
remedied, each Party agrees to use its best efforts to resume the performance of
this Agreement.

 

11.

MISCELLANEOUS

 

 

11.1

Amendments, Changes and Supplements

 

Any amendments or supplements to this Agreement shall be made in writing.
Amendment and supplement properly executed by the Parties shall be construed as
an integral part of this Agreement and be held with the same legal effect as
this Agreement.

 

 

11.2

Entire Agreement

 

Except for the amendments, supplements or changes in writing executed after the
execution of this Agreement, this Agreement shall constitute the entire
agreement reached by and among the Parties hereto with respect to the subject
matter hereof, and shall supersede all prior oral and written consultations,
representations and contracts reached with respect to the subject matter of this
Agreement.

 

 

11.3

Headings

 

The headings of this Agreement are for convenience only, and shall not be used
to interpret, explain or otherwise affect the meanings of the provisions of this
Agreement.

 

 

11.4

Language

 

This Agreement is written in Chinese language in multiple counterparts.

 

 
12

--------------------------------------------------------------------------------

 

 

 

11.5

Severability

 

In the event that one or more provisions of this Agreement are found to be
invalid, illegal or unenforceable in any aspect in accordance with any laws or
regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or prejudiced in any respect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions, and the economic effect of
such effective provisions shall be as close as possible to the economic effect
of those invalid, illegal or unenforceable provisions.

 

 

11.6

Successors

 

This Agreement shall be binding on the respective successors and permitted
assignees of each of the Parties.

 

 

11.7

Survival

 

Any obligations that occur or that are due as a result of this Agreement upon
the expiration or early termination of this Agreement shall survive the
expiration or early termination thereof.

 

The provisions of Articles 6, 8 and this Article 11.7 shall survive the
termination of this Agreement.

 

 

11.8

Waivers

 

Any Party may waive the terms and conditions of this Agreement, provided that
such a waiver must be provided in writing and shall require the signatures of
the Parties. No waiver by any Party in certain circumstances with respect to a
breach by other Parties shall operate as a waiver by such a Party with respect
to any similar breach in other circumstances.

 

 

11.9

Individual Liability

 

Notwithstanding anything contained herein to the contrary, each of the Parties
shall only bear the liabilities for breach and default caused by it and shall
not be held jointly and severally liable for the breach or default caused by any
other Parties.

 

IN WITNESS WHEREOF, the Parties have this Agreement executed as of the date
first above written.

 

 
13

--------------------------------------------------------------------------------

 

 

(Signature Page of Exclusive Call Option Agreement)

 

 

Party A: Yan Hua Internet Technology (Shanghai) Co., Ltd. (Seal)

 

 

By: /s/ Xiaofeng Peng                        

 

Name: Xiaofeng Peng

Title: Legal Representative

 

 

Party B:

 

Xiaofeng Peng

 

By: /s/ Xiaofeng Peng                         

 

 

 

Min Xiahou

 

 

By: /s/ Min Xiahou                              

 

 

Amy Jing Liu

 

 

By: /s/ Amy Jing Liu                            

 

 

 

Party C: Solar Energy E-Commerce (Shanghai) Limited (Seal)

 

 

By: /s/ Xiaofeng Peng                          

 

Name: Xiaofeng Peng 

Title: Legal Representative

 

 


--------------------------------------------------------------------------------

 

 

Appendix I

Equity Purchase Notice

 

To: Xiaofeng Peng, Min Xiahou, Amy Jing Liu

 

Xiaofeng Peng, Min Xiahou, Amy Jing Liu and Yan Hua Internet Technology
(Shanghai) Co., Ltd. (the “Company”) entered into an Exclusive Call Option
Agreement on March 26th, 2015. The capitalized terms used in this Notice shall
have the same meaning ascribed to them in the Exclusive Call Option Agreement.

 

The Company has decided to exercise the Exclusive Equity Call Option provided
under the Exclusive Call Option Agreement and hereby requests that the company
/[Name of Designee(s)]designated by the Company as the Designee of the company
acquire the 60%, 20% and 20% equity interest respectively held by Xiaofeng Peng,
Min Xiahou and Amy Jing Liu in Solar Energy E-Commerce (Shanghai) Limited.
Xiaofeng Peng, Min Xiahou and Amy Jing Liu shall assist the Company to prepare
the relevant documents and complete the transfer of such equity interests in
accordance with the provisions of the Exclusive Call Option Agreement within
twenty (20) business days after receipt of this Equity Purchase Notice.

 

Yan Hua Internet Technology (Shanghai) Co., Ltd. (Seal)

 

Date: MM/DD/YY

 

 


--------------------------------------------------------------------------------

 

 

Appendix II

 

Asset Purchase Notice

 

To: Solar Energy E-Commerce (Shanghai) Limited

 

Xiaofeng Peng, Min Xiahou, Amy Jing Liu and Yan Hua Internet Technology
(Shanghai) Co., Ltd. (the “Company”) entered into an Exclusive Call Option
Agreement as of

March 26th, 2015. The capitalized terms used in this Notice shall have the same
meaning ascribed to them in the Exclusive Call Option Agreement.

 

The Company has decided to exercise the Exclusive Assets Call Option under the
Exclusive Call Option Agreement and hereby requests that the Company /[Name of
Designee(s)] designated by the company as the Designee of the Company purchase
all the assets set forth in the attached list (the “Transferred Assets”). Please
transfer all the Transferred Assets to the Company /[Name of
Designee(s)]designated by the Company upon the receipt of this Notice in
accordance with the provisions of the Exclusive Call Option Agreement.

 

 

Yan Hua Internet Technology (Shanghai) Co., Ltd. 

 

Date: MM/DD/YY                            

 

 


--------------------------------------------------------------------------------

 

 

Appendix III

Equity Transfer Agreement

 

This Equity Transfer Agreement (“this Agreement”) is entered into on [ ] by and
among the following parties:

 

Transferors:

Xiaofeng Peng

PRC citizen

 

Min Xiahou

PRC citizen

 

Amy Jing Liu

PRC citizen

 

Transferee: Yan Hua Internet Technology (Shanghai) Co., Ltd.

Registered Address: Suite 605, 6th Floor, #1 Lane 2145 Jinshajiang Road, Putuo
District, Shanghai

 

In this Agreement, each of the Transferors and the Transferee shall be
individually referred to as a “Party”, and collectively referred to as the
“Parties”.

 

The Parties hereby reach the agreement as follows:

 

1. Xiaofeng Peng, Min Xiahou and Amy Jing Liu hereby agree to sell at the
minimum price permitted by the PRC laws to the Transferee and the Transferee
hereby agrees to purchase at the same conditions from Xiaofeng Peng, Min Xiahou
and Amy Jing Liu the 60%, 20%, and 20% equity interest respectively held by
Xiaofeng Peng, Min Xiahou and Amy Jing Liu in Solar Energy E-Commerce (Shanghai)
Limited, (hereinafter referred to as the “Equity Interests”).

 

 


--------------------------------------------------------------------------------

 

 

2. Upon completion of the aforementioned transfer of the Equity Interests, the
Transferors shall cease to have any rights in and to the Equity Interest and the
Transferee shall have all the rights in and to the Equity Interest.

 

3. The effectiveness, interpretation, and performance of this Agreement and the
resolution of any disputes in connection with this Agreement shall be governed
by the laws of the PRC. Any outstanding matter not covered by this Agreement or
any dispute arising out of the execution and performance of this Agreement shall
be resolved in accordance with the Exclusive Call Option Agreement or through
friendly negotiations by the Parties. In the event the Parties fail to reach an
agreement on the dispute within 30 days after either Party's request to the
other Parties for resolution of the dispute through negotiations, either Party
may submit the relevant dispute to Shanghai Arbitration Commission for
arbitration in accordance with its then effective arbitration rules by three
arbitrators in Shanghai. The Party applying for arbitration and the respondent
shall each appoint one arbitrator, with the third arbitrator being appointed by
the Shanghai Arbitration Commission. Where there is more than one Party applying
for arbitration or more than one respondent (being a natural person or a legal
person), they shall jointly appoint one arbitrator by written agreement. The
arbitration award shall be final and binding on all Parties. During the period
of arbitration, all Parties shall continue performing their obligations under
this Agreement except for the matters in dispute. Arbitrators shall have the
right to decide to grant appropriate remedies to the Transferee based on the
actual condition, including but not limited to, restricting the business
operation of Solar Energy E-Commerce (Shanghai) Limited, restricting or
prohibiting any transfer or disposal of the equity interest in or assets of
Solar Energy E-Commerce (Shanghai) Limited, held by the Transferors, or
requesting liquidation of Solar Energy E-Commerce (Shanghai) Limited, by the
Transferor.

 

4. Upon the Transferee’s request, the courts with jurisdiction shall have the
power to grant interim relief, such as to decide to detain or freeze the assets
or the equity interest of the breaching Party. Either Party shall be entitled to
file an application before a competent court for enforcement of an arbitration
award after the arbitration award becomes effective. Except courts in the PRC,
both courts in Hong Kong and Cayman Islands shall be deemed to have jurisdiction
for the above purpose.

 

 


--------------------------------------------------------------------------------

 

 

5. This Agreement shall become effective upon duly execution by all Parties.

 

 

Transferors:

Xiaofeng Peng

 

Signature: _______________________

 

 

Min Xiahou

 

Signature:_______________________

 

 

Amy Jing Liu

 

Signature:_______________________

 

 

Transferee:

Yan Hua Internet Technology (Shanghai) Co., Ltd. 

 

Legal Representative: ______________

Xiaofeng Peng

 

 


--------------------------------------------------------------------------------

 

 

Appendix IV

Irrevocable Power of Attorney

 

I, the undersigned, hereby issue this Power of Attorney in accordance with the
Exclusive Call Option Agreement entered into by and among Yan Hua Internet
Technology (Shanghai) Co., Ltd. and Solar Energy E-Commerce (Shanghai) Limited
and me on March 26th, 2015.

 

I hereby irrevocably appoint Xiaofeng Peng (the “Agent”) to be my agent to deal
with the following matters with full power and authority: (1) preparing and
signing the Equity Transfer Agreement (as defined in the Exclusive Call Option
Agreement); (2) preparing and signing all other necessary documents related to
the Equity Interests (as defined in the Exclusive Call Option Agreement); (3)
dealing with all legal procedures, such as application for approvals and
registrations, required by the transfer of Equity Interests.

 

I hereby agree and acknowledge that, the Agent shall be entitled to exercise the
rights granted above in a manner he deems appropriate within the scope of
authorization. I hereby undertake to assume the obligations or liabilities
incurred by the Agent in exercising such rights.

 

This Power of Attorney shall become effective upon execution and shall remain
effective during the term of the Exclusive Call Option Agreement.

 

IN WITNESS WHEREOF I have duly signed this Power of Attorney.

 

Min Xiahou 

(Signature) /s/ Min Xiahou                                      
                     

 

Date: March 26, 2015

 

 


--------------------------------------------------------------------------------

 

 

Appendix IV

Irrevocable Power of Attorney

 

I, the undersigned, hereby issue this Power of Attorney in accordance with the
Exclusive Call Option Agreement entered into by and among Yan Hua Internet
Technology (Shanghai) Co., Ltd. and Solar Energy E-Commerce (Shanghai) Limited
and me on March 26th, 2015.

 

I hereby irrevocably appoint Xiaofeng Peng (the “Agent”) to be my agent to deal
with the following matters with full power and authority: (1) preparing and
signing the Equity Transfer Agreement (as defined in the Exclusive Call Option
Agreement); (2) preparing and signing all other necessary documents related to
the Equity Interests (as defined in the Exclusive Call Option Agreement); (3)
dealing with all legal procedures, such as application for approvals and
registrations, required by the transfer of Equity Interests.

 

I hereby agree and acknowledge that, the Agent shall be entitled to exercise the
rights granted above in a manner he deems appropriate within the scope of
authorization. I hereby undertake to assume the obligations or liabilities
incurred by the Agent in exercising such rights.

 

This Power of Attorney shall become effective upon execution and shall remain
effective during the term of the Exclusive Call Option Agreement.

 

IN WITNESS WHEREOF I have duly signed this Power of Attorney.

 

Amy Jing Liu 

(Signature) /s/ Amy Jing Liu                                  

 

Date: March 26, 2015